Opinion issued May 7, 2020




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-19-00870-CR
                          ———————————
                   KEITH WAYNE FRANCIS, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 176th District Court
                          Harris County, Texas
                      Trial Court Case No. 1614325


                        MEMORANDUM OPINION

      Appellant, Keith Wayne Francis, pleaded guilty to the felony offense of

burglary of a habitation with intent to commit assault1 and pleaded true to the



1
      See TEX. PENAL CODE ANN. § 30.02.
allegations in a felony enhancement paragraph.2 The trial court found appellant

guilty, found the enhancement true, and, in accordance with the terms of appellant’s

plea bargain agreement with the State, sentenced appellant to confinement for 15

years. Appellant filed a pro se notice of appeal. We dismiss the appeal.3

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02; TEX. R. APP. P.

25.2(a)(2). An appeal must be dismissed if a certification showing that the defendant

has the right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports

the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.

App. 2005). Because appellant has no right of appeal, we must dismiss this appeal.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-



2
      See TEX. PENAL CODE ANN. § 12.42(b).
3
      [note to panel] On March 6, 2020, appellate counsel, Celeste Blackburn, filed an
      Anders brief, stating that she found no arguable issues on appeal. Because appellant
      waived his appeal and we lack jurisdiction over the appeal, we do not address the
      Anders brief.
                                            2
bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3